680 S.E.2d 661 (2009)
KLEBER et al.
v.
CITY OF ATLANTA et al.
No. A07A2160.
Court of Appeals of Georgia.
June 30, 2009.
Gaslowitz Frankel, Craig M. Frankel, Lisa C. Lambert, Atlanta, for appellants.
Weissman, Nowack, Curry & Wilco, William C. Thompson, Laura S. Morris, Atlanta, Disantis, Laura Sauriol-Gibris, for appellees.
ADAMS, Judge.
In Kleber v. City of Atlanta, 291 Ga.App. 146, 661 S.E.2d 195 (2008), this Court reversed the trial court's grant of summary judgment in favor of defendants Norfolk Southern Corporation and the City of Atlanta in this negligence and nuisance action brought by Scott Kleber and Nancy Habif. On writ of certiorari, the Supreme Court of Georgia reversed. City of Atlanta v. Kleber, 285 Ga. 413, 677 S.E.2d 134 (2009). We therefore vacate our earlier opinion, adopt the Supreme Court's opinion as our own, and affirm the judgment of the court below.
Judgment affirmed.
MILLER, C.J., ANDREWS, JOHNSON, BLACKBURN, SMITH, P.JJ., and BARNES, ELLINGTON, PHIPPS, MIKELL, BERNES, and DOYLE, JJ., concur.